UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

ELLIOT MONTANA #293682)
CIVIL ACTION

VERSUS
18-1045-SDD-RLB

DARREL VANNOY, ET AL.

RULING

The Court has carefully considered the Motion,’ the record, the law applicable to
this action, and the Report and Recommendation? of United States Magistrate Judge
Richard L. Bourgeois, Jr. dated July 16, 2019, to which an objection? was filed and also
reviewed,

The Court hereby approves the Report and Recommendation of the Magistrate
Judge and adopts it as the Court's opinion herein.

ACCORDINGLY, the Defendants, Wesley Spillman and John Doe, are hereby
DISMISSED, without prejudice, for failure to timely effect service upon them.

IT IS FURTHER ORDERED that the Defendants’ Motion to Dismiss (Rec. Doc. 13)
is hereby GRANTED dismissing: (1) the Plaintiff's claims against Defendants, Vannoy
and Falgout, and (2) the Plaintiffs claims for monetary damages asserted against

Defendant Simpson, in his official capacity, with prejudice.

 

‘Rec. Doc. 13.
2 Rec. Doc. 19.
3 Rec. Doc. 20.

 

 
IT IS FURTHER ORDERED that the Court declines to exercise supplemental
jurisdiction over the Plaintiff's potential state law claims, and this matter is hereby referred
back to the Magistrate Judge for additional proceedings herein.

Baton Rouge, Louisiana thec Y day of July, 2019.

Maaligg ll lltepe

SHELLY D. K, CHIEF DISTRICT JUDGE
MIDDLE DISTRICT OF LOUISIANA

 
